Title: To George Washington from Major General Israel Putnam, 30 August 1777
From: Putnam, Israel
To: Washington, George



Dear Sir
Peeks Kill [N.Y.] August 30th 1777

Inclosed I send you a Return of the Corps under my Command, you may think it strange that it has not been sent you before, but Col. Pickering desir’d that I would Add a Return of the Artillary, with the other Troops. I have given Repeated orders that they bring their Returns in at the time appointed, but have not had any—and dont know that I shall unless I take some other Steps—The New Arrangem⟨t⟩ of the Commissary’s in the Middle of a Campaign, I fear will stop the progress of our no[r]thern Army—Genl Gates writes that he cannot proceed for the want of Provision.
The Enemy have Raisd the Seige at Fort Stanwix Left all their Baggage and Stores except Artillary—Genl Arnold is Returning and will Join Genl Gates—I have dismissd the Malitia which were here; the State of N. York have Raisd 600 men for the Defence of this post—and Connecticut have orderd three Regts to be Draughted till the first of January for the no[r]thern Department 728 men in a Regt—Nothing material from this Quarter Since my Last. I am Dr sir with the gratest Respect & esteem Your Obt Hume servt

Israel Putnam


P:S: our men are entirely out of Shoes and cannot go on Severe Duty for the want of them—the money is all out.

